DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed 03/07/2022, with respect to rejection of claims 1-15 under 35 U.S.C 112(b) have been fully considered and are persuasive.  These rejections have been withdrawn. 

Allowable Subject Matter
Claim 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record, particularly Ouchi (US 2015/0085787 A1) and Noh et al. (US 2014/0211736 A1) considered alone or in combination fails to fairly teach or suggest the limitations of:
“receiving [[the]] a number of SRS repetition symbols, group hopping patterns, sequence hopping patterns, pattern selection information, and hopping selection information from a base station (BS); 
generating an SRS sequence by applying a first group hopping pattern and a first sequence hopping pattern selected according to the pattern selection information and the hopping selection information; and 
transmitting the SRS based on the generated SRS sequence, 
wherein the group hopping patterns include [[a]] the first group hopping pattern calculated based on the number of SRS repetition symbols, 
the sequence hopping patterns include [[a]] the first sequence hopping pattern calculated based on the number of SRS repetition symbols, and 
selecting enabling or disabling of group hopping and sequence hopping is based on the hopping selection information ” when considered in view of the other limitations as recited in claim 1;
“transmitting [[the]] a number of SRS repetition symbols, group hopping patterns, sequence hopping patterns, pattern selection information, and hopping selection information to a user equipment (UE); and 
receiving the SRS based on an SRS sequence generated by applying a first group hopping pattern and a first sequence hopping pattern selected according to the pattern selection information and the hopping selection information, 
wherein the group hopping patterns include [[a]] the first group hopping pattern calculated based on the number of SRS repetition symbols, 
the sequence hopping patterns include [[a]] the first sequence hopping pattern calculated based on the number of SRS repetition symbols, and 
selecting enabling or disabling of group hopping and sequence hopping is based on the hopping selection information” when considered in view of the other limitations as recited in claim 6; and 
“receives [[the]] a number of SRS repetition symbols, group hopping patterns, sequence hopping patterns, pattern selection information, and hopping selection information from a base station (BS) through the receiver, generates an SRS sequence by applying a first group hopping pattern and a first sequence hopping pattern selected according to the pattern selection information and the hopping selection information, and transmits the SRS based on the generated SRS sequence, 
the group hopping patterns include [[a]] the first group hopping pattern calculated based on the number of SRS repetition symbols, 
the sequence hopping patterns include [[a]] the first sequence hopping pattern calculated based on the number of SRS repetition symbols, and 
the processor selects enabling of only one of group hopping and sequence hopping based on the hopping selection information” when considered in view of the other limitations as recited in claim 11; and 
“transmits [[the]] a number of SRS repetition symbols, group hopping patterns, sequence hopping patterns, pattern selection information, and hopping selection information through the transmitter to a user equipment (UE), and receives the SRS based on an SRS sequence generated by applying a first group hopping pattern and a first sequence hopping pattern selected according to the pattern selection information and the hopping selection information from the UE,
the group hopping patterns include [[a]] the first group hopping pattern calculated based on the number of SRS repetition symbols, 
the sequence hopping patterns include [[a]] the first sequence hopping pattern calculated based on the number of SRS repetition symbols, and 
selecting enabling of only one of group hopping and sequence hopping is based on the hopping selection information”  when considered in view of the other limitations as recited in claim 14.
Claims 2-5, 7-10, 12-13 and 15 are allowed for at least their dependency on respective independent claims 1, 6, 11 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633